Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Amendment

This office action is in response to the amendment filed on 05/31/2022.  Claims 1, 2, 4-10 and 12-22 are pending in the instant application.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1, 2, 4-10, 12 and 16-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 6, 10-17, 23 and 24 of U.S. Patent No. 10084535.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
	Claims 1, 2, 6, 10-17, 23 and 24 of Patent No.10084535 contain every elements of claims 1, 2, 4-10, 12 and 16-18 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 

Claims 1, 2, 4-10, 12 and 16-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 6 and 11-18 of U.S. Patent No. 10523313.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
	Claims 1, 2, 6 and 11-18 of Patent No.10523313 contain every elements of claims 1, 2, 4-10, 12 and 16-19 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 

Claims 1, 2, 5-9 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 and 22 of U.S. Patent No. 10985834.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
	Claims 1-7 and 22 of Patent No.10985834 contain every elements of claims 1, 2, 5-9 and 10 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 

Claims 1, 2, 4-9 and 16-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 6 and 11-16 of copending application 17/234673.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. Although the conflicting claims are not identical, they are not patentably distinct from each other because:
	Claims 1, 2, 6 and 11-16 of copending application 17/234673 contain every elements of claims 1, 2, 4-9 and 16-19 of the instant application and thus anticipate the claims of the instant application. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lane (US 7574224, “Lane”) in view of Dale et al (US 7515566, “Dale”).

		Re claims 1 and 2, Lane discloses a multiple-access transceiver (figure 1, element 104) adapted for operation in Earth orbit and configured for communication with terrestrial stations (figure 1, elements 106 and 108), a signal timing module (figure 2a, element 344) that adjusts timing of transmitted signals based on orbit to terrestrial propagation delays (figure 9, synchronizing transmission timing based on round-trip delay) and the terrestrial stations are cellular telephone handsets, smartphones, and connected mobile devices (column 15, lines 62-65) and a programmable radio capable of communicating from the Earth orbit to a terrestrial station that uses a protocol, usable both for communication between the programmable radio and the terrestrial mobile and for communication between a terrestrial cellular base station and the terrestrial mobile station (column 7, line 53 to column 8, line 22; column 22, lines 31-44). Lane discloses superslots used by each wireless terminal (figure 12, column 23, line 56 to column 24, line 7), but fails to explicitly disclose parsing data received by the multiple-access transceiver according to a frame structure, wherein the frame structure defines which timeslots are allocated to which terrestrial stations. However, Dale discloses parsing data received by the multiple-access transceiver according to a frame structure, wherein the frame structure defines which timeslots are allocated to which terrestrial stations (claim 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lane with Dale for the benefit of providing efficient utilization of network resources by utilizing TDMA scheme.
		Re claim 4, Lane discloses allocating capacity of the multiple-access transceiver to a plurality of terrestrial mobile stations, including the terrestrial mobile station, distributed over a plurality of timeslots (figure 2a, elements 326 and 344).

Allowable Subject Matter

Claims 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims to overcome the rejection(s) under Double Patenting, set forth in this Office action. 
Claims 13-15 are allowed. 

Response to Arguments 
Applicant's arguments filed on 05/31/2022 have been fully considered but they are not persuasive.
	The applicant argues that Lane does not disclose a protocol, usable both for communication between the programmable radio and the terrestrial mobile and for communication between a terrestrial cellular base station and the terrestrial mobile station. The examiner respectfully disagrees. First, since “a protocol” is such a broad term in telecommunication area, the examiner believes that Lane’s teaching on using OFDM signaling (a protocol) for both communications reads on the argued claim limitation. Second, since the claim does not recite that same protocol is used for both communications, the examiner believes that Lane’s teaching on a protocol usable for communication between a terrestrial cellular base station and the terrestrial mobile station by modifying the protocol for communication between the programmable radio (column 22, lines 31-44) reads on the argued claim limitation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 7 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467